Title: To Thomas Jefferson from the New Jerusalem Church of Baltimore, 4 March 1801
From: New Jerusalem Church of Baltimore
To: Jefferson, Thomas



Sir,
Baltimore 4th: March 1801.

It is with singular pleasure and profound respect, that WE the Minister and Acting Committe of the New Jerusalem Church, in the City of Baltimore, beg leave to congratulate you, on your accession to the chief Magistracy of our beloved Country—A Country hitherto eminently favor’d by the Divine Providence with a peculiar degree of Civil and religious liberty.
The present sanguinary & turbulent aspect of the Eastern continent, is doubtless truly painful to every philantropic and disinterested lover  of Mankind; But still, The Heavenly Doctrines of the “New Church” confirm us in the belief, that, “God rides on the Whirlwind, and directs the storm”!—and encourage us to anticipate, with indescribable sensations, an approaching period—“a consumation devoutly to be wish’d for,” when genuine charity, liberallity, and brotherly kindness, towards all who differ from us in mere opinions, shall become “The order of the day;”—When Theology, Philosophy, & Politics, shall, like “Gold seven times tried in the fire,” loose all their “dross and tin”;—and when Reason and Religion shall fully unite their sacred & all powerful influence, in promoting “Peace on Earth, & Goodwill among all men.”
With the most sincere & fervent prayers, That the LORD GOD of HOSTS may long preserve & keep you—& the nation over whom you now preside, from all EVIL;—and richly replenish your Will & Understanding with such divine affections & perceptions, as may eminently qualify you for the exalted & important station you are now call’d unto,
We remain Sir, with due respect Your’s &c. &c. in all duty—

John Hargrove, MinisterNew Jerusalem ChurchCity of Baltimore




Sign’d per Order



George Higson
}
Acting Committe of the New Church


John Boyer


John Kerr



